DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a Continuation of U.S. Application No. 15/933,325, now U.S. Patent No. 10,683,548, which is a Divisional of U.S. Application No. 15/195,114, now U.S. Patent No. 9,932,638, which claims benefit of U.S. Provisional Application 62/186,219, filed June 29, 2015.  Claims 10-22 will be examined on the merits.  Claims 1-9 were previously canceled.  No claims have been withdrawn from consideration. 

Double Patenting
Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

3.	Claims 10-22 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 10-21 of U.S. Patent No. 10,683,548.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,683,548 represent a narrower species of the current claims and this species anticipates the current, more generic claims.  Both sets of claims teach a method of treating a patient in need of carbamazepine comprising the steps of obtaining a sample from the patient, determining the presence or absence of rs144012689 minor allele T in the sample, and in the absence of rs144012689 minor allele T, administering carbamazepine to the patient.  The claims of U.S. Patent No. 10,683,548 also teach that the method of determining the presence or absence of rs144012689 minor allele T in the sample is performed using one of more of the non-naturally modified probes comprising a sequence selected from SEQ ID NOs: 5-10, wherein the probe has a detectable label attached thereto (see claim 1 of the ‘548 patent). 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 11, 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
6.	Claims 11, 14 and 15 contain the trademark/trade name TaqMan® with regards to a genotyping assay.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe TaqMan® and, accordingly, the identification/description is indefinite. 

Subject Matter Free of the Prior Art
7.	Claims 10-22 are free of the prior art.  No prior art references were identified that teach or suggest a method of treating a patient in need of carbamazepine as currently claimed.  The closest prior art of Chen et al. (New Eng. J. Med. (2011) 364(12):1126-1133) teaches methods and reagents for determining the presence of the HLA-B*15:02 allele using a real-time PCR assay kit with sequence-specific primers for amplification (see section on “Genotyping of HLA-B*15:02” on p. 1128).  However, Chen does not teach or suggest a method that comprises determining the presence of rs144012689 minor allele T in a sample from a patient in need of carbamazepine, and in the absence of rs144012689 minor allele T, administering carbamazepine to the patient. 

Conclusion

8.	Claims 10-22 are rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above.  However, claims 10-22 are free of the prior art, as also discussed above.  In addition, claims 11, 14 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite. 

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637